

117 HR 4489 IH: National Forest Restoration and Remediation Act
U.S. House of Representatives
2021-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4489IN THE HOUSE OF REPRESENTATIVESJuly 16, 2021Ms. Schrier (for herself, Mr. Rosendale, Mr. LaMalfa, and Mr. Neguse) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Act of June 20, 1958, to require that certain amounts collected by the United States with respect to lands under the administration of the Forest Service be invested into interest bearing obligations, and for other purposes.1.Short titleThis Act may be cited as the National Forest Restoration and Remediation Act. 2.Investment of certain funds into interest bearing obligationsSection 7 of the Act of June 20, 1958 (16 U.S.C. 579c), is amended—(1)by striking of any improvement, protection, or rehabilitation and inserting of any assessment, improvement, protection, restoration, or rehabilitation; and (2)by striking Provided, That and all that follows through the period at the end and inserting: Provided, That any monies covered into the Treasury under this section, including all monies that were previously collected by the United States in a forfeiture, judgment, compromise, or settlement, shall be invested by the Secretary of the Treasury in interest bearing obligations of the United States to the extent the amounts are not, in the judgment of the Secretary of the Treasury, required to meet current withdrawals: Provided further, That any interest earned on the amounts, including any interest earned by investment, is hereby appropriated and made available until expended to cover the costs to the United States specified in this section: Provided further, That, for fiscal year 2021 and thereafter, the Secretary shall include in the budget materials submitted to Congress in support of the President’s annual budget request (submitted to Congress pursuant to section 1105 of title 31, United States Code) for each fiscal year the proposed use of such amounts with respect to the Forest Service: Provided further, That any portion of the monies received or earned under this section in excess of the amount expended in performing the work necessitated by the action which led to their receipt may be used to cover the other work specified in this section..